Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:20-cv-23278-COOKE

   UNITED STATES OF AMERICA,

                  Plaintiff,

   v.

   REAL PROPERTY LOCATED AT 7505 AND 7171
   FOREST LANE, DALLAS, TEXAS 75230, WITH ALL
   APPURTENANCES, IMPROVEMENTS, AND
   ATTACHMENTS THEREON, AND ANY RIGHT TO
   COLLECT AND RECEIVE ANY PROFIT, RENT,
   INCOME, AND PROCEEDS THEREFROM,

               Defendant,
   ____________________________________________/

             CLAIMANTS OPTIMA VENTURES, LLC AND OPTIMA 7171, LLC’S
                       MOTION TO COMPEL ARBITRATION

          Claimants Optima Ventures, LLC (“Optima Ventures”) and Optima 7171, LLC (“Optima

   7171”) (collectively “Claimants”) move pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C.

   §§ 1-16, and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of

   June 10, 1958, (the “New York Convention”),1 incorporated into Chapter 2 of the FAA, 9 U.S.C.

   §§ 201-208, to compel arbitration, pursuant to the Treaty Between the United States of America

   and Ukraine Concerning the Encouragement and Reciprocal Protection of Investment (the “U.S.-

   Ukraine BIT” or the “Treaty”), of all claims in this civil forfeiture matter.




   1
    Both the United States and Ukraine are parties to the New York Convention.
   See https://uncitral.un.org/en/texts/arbitration/conventions/foreign_arbitral_awards/status2
                                                      1
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 2 of 23




          The grounds for this motion are that: (1) the strong federal policy favoring arbitration under

   the New York Convention applies to the U.S.-Ukraine BIT; (2) as the Supreme Court recognized

   in Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019) and BG Group

   PLC v. Republic of Argentina, 572 U.S. 25, 40-41 (2014), for the BIT Treaty there, the arbitration

   clause of the U.S.-Ukraine BIT, the International Centre for Settlement of Investment Disputes

   Convention (the “ICSID Convention”),2 and the ICSID Arbitration Rules delegate to the arbitrator

   all questions of arbitrability, so the arbitrator, rather than the Court, must decide whether this case

   is arbitrable; (3) pursuant to Article 26 of the ICSID Convention, “consent of the parties to

   arbitration under th[e] Convention shall, unless otherwise stated, be deemed consent to such

   arbitration to the exclusion of any other remedy”; and (4) even if this Court were to assess

   arbitrability instead of the arbitrator, all of the claims must be arbitrated because the United States

   indisputably entered into a valid international agreement mandating arbitration of any and all of

   the claims covered by the arbitration agreement. Accordingly, the Court should, in its discretion,

   dismiss the case, or, in the alternative, stay the case pending arbitration.

                                    PRELIMINARY STATEMENT

          In a case of egregious overreach, the United States is inexplicably attempting to step into

   the shoes of Ukraine, a sovereign state, in order to assert claims alleging conduct committed in

   Ukraine, by wealthy and powerful Ukrainian nationals, that purportedly harmed a Ukrainian bank,

   violates specific provisions of Ukrainian criminal law.         Notwithstanding that no Ukrainian

   prosecutor or government entity has even alleged that the Ukrainian conduct described in the

   Verified Complaint violates Ukrainian criminal law, the United States now seeks, in federal court


   2
      Both the United States and Ukraine are parties to the ICSID Convention. See
   https://icsid.worldbank.org/sites/default/files/ICSID-3.pdf.
                                                     2
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 3 of 23




   in Florida, the forfeiture of property located in Texas, purportedly on the ground that the property

   was acquired with funds unlawfully obtained in Ukraine, under Ukrainian law. Even if the United

   States had the authority to allege and prosecute violations of Ukrainian criminal law (it does not),

   this action – between the United States and property owned indirectly by Ukrainian nationals – is

   subject to arbitration under the bilateral investment treaty between the United States and Ukraine.

          In 1996, the United States of America and Ukraine entered into the U.S.-Ukraine BIT that

   sought to enhance foreign investment in the two countries by providing their citizens with certain

   rights in the event that a foreign investment dispute arose.3 One of those rights, applicable to United

   States citizens investing in Ukraine as well as to Ukranian citizens investing in the United States,

   is the obligation to afford investments “fair and equitable” treatment, which sets out a minimum

   standard of treatment based on customary international law. Claimants allege that the United

   States’ initation of this civil forfeiture proceeding, and its conduct in this case, violates

   international law by exceeding the reasonable bounds of prescriptive comity and intruding into the

   competing rights of Ukraine. See Restatement (Fourth) of Foreign Relations Law § 407 (2018).

   The treaty also provides protection from an “expropriation” or “nationalization” of a party’s

   investment, either directly or indirectly through measures tantamount to expropriation or

   nationalization, and thus applies to so-called “creeping expropriations” that result in a substantial

   deprivation of the benefit of an investment without taking of the title to the investment.

          In the event that treatment of an investment does not adhere to the required fair and

   equitable standards, or that an expropriation occurs by either the United States or Ukraine, the




   3
     The U.S-Ukraine BIT is attached hereto as Exhibit 1, and can be found at: https://2009-
   2017.state.gov/e/eb/ifd/43366.htm

                                                     3
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 4 of 23




   citizen of the aggrieved country may, under the terms of the Treaty, “choose to consent in writing

   to the submission of the dispute for settlement by binding arbitration.” The reason why binding

   arbitration provisions are put into bilateral investment treaties such as the U.S.-Ukraine BIT is

   obvious: it would make little sense for a party aggrieved by a state-sponsored mistreatment of an

   investment to have, as its sole remedy, the filing of a lawsuit in the court system of the same nation

   that mistreated the property. A third-party neutral arbitrator is critical to implementing bilateral

   investment treaties, including the U.S.-Ukraine BIT.

          The CompuCom Campus – which is the Defendant-in-rem in this case – was purchased

   with funds invested by Ukrainian nationals Ihor Kolomoisky and Gennadiy Boholiubov through

   Optima Ventures and Optima 7171, of which Kolomoisky and Boholiubov are 66.67% beneficial

   owners, thereby triggering the terms and conditions of the U.S.-Ukraine BIT.4 Those terms and




   4
     See U.S.-Ukraine BIT, Art. VI(8) (“For purposes of [an] arbitration . . . , any company legally
   constituted under the applicable laws and regulations of a Party or a political subdivision thereof
   but that, immediately before the occurrence of the event or events giving rise to the dispute, was
   an investment of nationals or companies of the other Party, shall be treated as a national or
   company of such other Party in accordance with Article 25(2)(b) of the ICSID Convention.”). The
   Letter of Submittal addressed to President Clinton by Secretary of State Christopher recognizes
   that:

          The Treaty’s definition of investment is broad, recognizing that investment can take
          a wide variety of forms. It covers investments that are owned or controlled by
          nationals or companies of one of the Treaty partners in the territory of the other.
          Investments can be made either directly or indirectly through one or more
          subsidiaries, including those of third countries. Control is not specifically defined
          in the Treaty. Ownership of over 50 percent of the voting stock of a company would
          normally convey control, but in many cases the requirement could be satisfied by
          less than that proportion.

   https://2009-2017.state.gov/e/eb/ifd/43366.htm. See Vacuum Salt v. Ghana, ICSID Case No.
   ARB/92/1, Award, 16 February 1994, at ¶ 43 (“‘The concept of ‘control’ is broad and flexible . . .
   The question is . . . whether the nationality chosen represents an exercise of a reasonable amount
   of control to warrant its choice on the basis of a reasonable criterion.”).
                                                      4
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 5 of 23




   conditions, as noted, provide the Claimants with an ability to submit this investment dispute “for

   settlement by binding arbitration.” Optima Ventures and Optima 7171 are exercising their right to

   binding arbitration and invoke the protections of the Treaty binding on Ukranian and American

   authorities.5

           Article 41 of the ICSID Convention delegates questions of the arbitrability of the dispute

   to the arbitrators by providing that:

           (1) The Tribunal shall be the judge of its own competence; [and]

           (2) Any objection by a party to the dispute that the dispute is not within the
           jurisdiction of the Centre, or for other reasons is not within the competence of the
           Tribunal, shall be considered by the Tribunal which shall determine whether to deal
           with it as a preliminary question or to join it to the merits of the dispute.

           The Notice of Arbitration to be filed with ICSID asserts that the United States is, through

   this forfeiture action, improperly attempting to regulate conduct that occurred in the territory of

   Ukraine, and thereby forfeit Ukrainian investors’ property. In doing so, the United States has



   5
     Optima Ventures and Optima 7171’s Notice of Arbitration is attached hereto as Exhibit 2.
   Pursuant to the U.S.-Ukraine BIT, Claimants must wait the appropriate amount of time before
   instituting said proceedings as mandated under the U.S.-Ukraine BIT – which requires that six
   months elapse from the date that the dispute arose before such claim can be submitted to
   arbitration. U.S.-Ukraine, Art. VI(3) (requiring “that six months have elapsed from the date on
   which the dispute arose” prior to “consent[ing] in writing to the submission of the dispute for
   settlement by binding arbitration”). The instant litigation was filed on August 6, 2020, and while
   183 days have accrued since the filing of the Verified Complaint, six calendar months from the
   date of filing have not yet elapsed. Based on calendar months, six months accrues on Saturday,
   February 6, 2021. In an abundance of caution, Claimants will be submitting their Notice of
   Arbitration to ICSID after February 6, 2021. At that time, Claimants will seek leave to file as a
   supplemental exhibit the filed copy of the Notice of Arbitration attached as Exhibit 2, for the
   Court’s review. See 5 Fed. Prac. & Proc. Civ. § 1194 (3d ed.) (“Although there is no provision
   therefore in Federal Rule 7(b), a motion is subject to ‘timely’ amendment.”). “The use of judicial
   discretion seems especially appropriate if the adverse parties will not be prejudiced by the
   amendment to the motion, or if the amendment is necessary to insure that the case is adjudicated
   fairly and justly or if it will help resolve the litigation at an early date.” Id. “The Court [may]
   exercise its authority to allow the motion to dismiss to be amended.” Vanslambrouck v. Fairfield
   Indus. Inc., 2011 WL 2435947, at *1-2 (M.D. Fla. June 15, 2011).
                                                      5
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 6 of 23




   exceeded the reasonable limits of prescriptive jurisdiction, violated the requirement of fair and

   equitable treatment, and unlawfully caused harm to Ukrainian investments.

           Further, because the U.S.-Ukraine BIT satisifes the prerequisites of the New York

   convention – meaning (1) the agreement is in writing; (2) ‘the agreement provides for arbitration

   in the territory of a signatory; (3) the agreement arises out of a commercial legal relationship; and,

   (4) a party to the agreement is not an American citizen or the commercial relationship has some

   reasonable relation with one or more foreign states – a motion to compel arbitration pursuant to

   Title 9, United States Code, Section 206 is appropriate. See Suazo v. NCL (Bahamas), Ltd., 822

   F.3d 543, 546 (11th Cir. 2016).

           In sum, the Court should grant the motion to compel arbitration and direct the United States

   and Claimants to pursue arbitration pursuant to the U.S.-Ukraine BIT. In addition, the Court should

   dismiss the civil asset forfeiture case, or, in the alternative, stay the case pending the outcome of

   that arbitration.

                                                 FACTS
       1. The United States Seeks To Forfeit CompuCom Campus

           On August 6, 2020, the United States filed a verified complaint for forfeiture in rem seeking

   to forfeit a 19.435-acre tract of land known as the CompuCom Campus, which is located at 7505

   and 7171 Forest Lane, Dallas, Texas 75230 (the “Verified Complaint”). See ECF#1. at ¶¶ 1-3, 38.

           The Verified Complaint alleges that Ihor Kolomoisky is “a billionaire Ukrainian oligarch”

   who “controls businesses in many sectors of the Ukrainian economy, including metals, energy,

   and media” and was the co-owner of PrivatBank, “one of the largest banks in Ukraine.” Id. at

   ¶¶ 10-11. The Verified Complaint describes Gennadiy Boholiubov as a “Ukrainian oligarch” who

   was “the second major shareholder of PrivatBank along with Kolomoisky” and the owner of “40%

                                                     6
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 7 of 23




   of PrivatBank” prior to its nationalization by the Ukrainian government in the year 2016. Id. at

   ¶¶ 12, 19. According to the Verified Complaint, Kolomoisky and Boholiubov used “their control

   of PrivatBank to steal billions of dollars of the bank’s funds,” which the two men then invested in

   real estate in the United States. The Verified Complaint also identifies Mordechai Korf, also

   known as “Motti,” as “a Miami-based business associate of Kolomoisky and Boholiubov” who,

   along with his longtime friend Uriel Laber, another “Miami-based business associate of

   Kolomoisky and Boholiubov,” helped manage Kolomoisky and Boholiubov’s investments in the

   United States “under the ‘Optima’ umbrella of companies.” Id. at ¶¶ 13-14, 19-21. The United

   States does not assert any allegations of criminal charges brought by Ukraine against

   Kolomoisky, Boholiubov, Korf, or Laber arising from the purported misconduct concerning

   PrivatBank described in the Verified Complaint.

          According to the allegations in the Verified Complaint, one such investment occurred “[i]n

   2010, [when Korf, Laber, Kolomoisky and Boholiubov] purchased the CompuCom Campus” and

   that “[t]he money used to purchase the CompuCom Campus was directly traceable to four loans

   obtained from PrivatBank by Kolomoisky and Boholiubov,” which were “the proceeds of

   embezzlement, misappropriation, and fraud” in violation of “numerous provisions of the Ukrainian

   Criminal Code.” Id. at ¶ 21. The Verified Complaint alleges that Kolomoisky, Boholiubov, Korf,

   and Laber acquired the property through a Delaware limited liability company, Optima Ventures

   LLC, which “was the primary vehicle used to acquire property in the United States with

   misappropriated funds from PrivatBank.” Id. at ¶ 86(c). The Verified Complaint further alleges

   that “Korf and Laber established many entities under Optima Ventures, with which they acquired

   property using funds misappropriated from PrivatBank, including . . . [Claimant] Optima 7171,

   LLC (‘Optima 7171’), used . . . to acquire the CompuCom Campus.” Id. at ¶ 86(c)(vii).
                                                   7
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 8 of 23




          On September 4, 2020, without a hearing or any opportunity to respond, the United States

   obtained an ex parte restraining order, which prohibited the property from being “transferred, sold,

   assigned, pledged, distributed, encumbered, attached or disposed of in any manner . . . unless

   approved in writing by the Government.” ECF#5-1:2. Subsequently, the United States conditioned

   the sale of the property upon the deposit of the net sale proceeds into the account of the United

   States Marshals Service. The market value of the CompuCom Campus is $23,250,000.00. To date,

   there has been no hearing or opportunity to challenge the basis for the Ex Parte Restraining Order.

          On October 5, 2020, multiple verified claims for the CompuCom Campus were filed in the

   instant action. See ECF#10-13. Claimant Optima Ventures LLC stated that it held a 100%

   ownership interest in Optima 7171; Claimant Optima 7171 LLC, in turn, averred that it held a

   100% ownership stake in the CompuCom Campus.”

      2. Claimants File a Notice of Arbitration

          Claimants will be filing a Notice of Arbitration on Monday, February 8, 2021, with the

   International Centre for Settlement of Investment Disputes (ICSID) pursuant to Article VI of the

   U.S.-Ukraine BIT. See Ex. 2. The Notice of Arbitration provides that the Ukrainian Prosecutor’s

   Office has not charged Kolomoisky or Boholiubov with any crimes in Ukraine, let alone the

   “embezzlement, misappropriation, and fraud” constituting “violat[ions] [of] numerous provisions

   of the Ukrainian Criminal Code” and causing Ukraine “$5.5 billion” in losses and a potential

   “economic crisis for the whole country, as described by the United States in the Verified

   Complaint.

          As set forth in the Notice of Arbitration, Article 62 of the Ukrainian Constitution provides

   that “a person shall be deemed innocent of committing a crime and shall not be subjected to a

   criminal punishment unless his/her guilt has been proven through a legal procedure and established
                                                    8
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 9 of 23




   by a court verdict of guilty.” The Ukrainian Constitution further provides that the Ukrainian

   Prosecutor’s Office is exclusively empowered to initiate criminal charges. Ukrainian civil and

   commercial courts therefore uniformly have held that – in the absence of criminal charges filed by

   the Ukrainian Prosecutor’s Office and a finding of violations of the Criminal Code of Ukraine by

   a Ukrainian criminal court – they lack authority to conclude or find that conduct violates the

   Criminal Code of Ukraine.

          Recently, certain of the Ukrainian borrowers accused by the United States of committing

   Ukrainian crimes – in Ukraine, against a Ukrainian bank – have initiated litigations in Ukraine

   against PrivatBank seeking judgments that, contrary to PrivatBank’s allegations in its various

   litigations (and the United States’ allegations here), the purportedly fraudulent loans were in fact

   entirely legitimate and consistent with Ukrainian law. Those cases are proceeding through the

   Ukrainian judicial system, and Ukrainian courts are now issuing decisions directly refuting

   PrivatBank’s allegations – allegations that the United States has parroted in the Complaint.

          As a specific example, the United States alleges that application for Loan Number

   4N09129D falsely “stated that the loan would be repaid via funds earned through ferroalloy

   production; instead, it was repaid with funds from two other loans.” Compl. ¶ 47. The United

   States claims that such alleged misrepresentations “constituted a fraud by and on PrivatBank.” Id.

   ¶ 48. However, in a decision issued by the Economic Court of Kyiv on January 22, 2021, the

   Ukrainian court found that the “the loan repayment and payment of all interest, fees, and other

   payments, which were set forth in the Loan Agreement No. 4N09129D . . . were made at the

   expense of funds received by [NZF] from its business activities, at the expense of the Guarantor

   and not at the expense of other loan funds, which were received by [NZF] under other loan

   agreements.” See Ex. 3 (Decision, Joint Stock Co. Nikopol Ferroalloy Plant v. Joint Stock Co.
                                                    9
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 10 of 23




   Comm. Bank PrivatBank, No. 910/14224/20 (Kyiv Econ. Ct. Jan. 22, 2021) at 25). This finding

   by a Ukrainian court concerning issues of Ukrainian law directly contradicts the United States’

   allegation that Loan No. 4N09129D was a “fraud,” and that the proceeds from that loan

   “constituted embezzlement and conversion.” Compl. ¶¶ 48, 61. Another decision issued by the

   same Ukrainian court on the same day determined that a number of other loans the Complaint

   identifies as examples of allegedly fraudulent loans were in fact properly performed, including

   Loan Nos. 4N10122D, 4N10221D, 4N10224D, 4N10220D, and 4N10263D. See Ex. 4 (Decision,

   Joint Stock Co. Nikopol Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank, No.

   910/13313/20 (Kyiv Econ. Ct. Jan. 22, 2021), at 5-6); Compl. ¶ 39.

          The Notice of Arbitration asserts that the United States is improperly attempting to regulate

   conduct that occurred in the territory of Ukraine. In doing so, the United States has exceeded the

   reasonable limits of prescriptive jurisdiction, violated the requirement of fair and equitable

   treatment, and unlawfully expropriated Ukrainian investments. Claimants are seeking full

   reparations for the United States’ breaches of the U.S.-Ukraine BIT and estimated damages in

   excess of USD $23.25 million for the expropriation of the CompuCom Campus, which amount

   includes the net proceeds of the sale of the CompuCom Campus.

                                             ARGUMENT
      1. The Provisions of the U.S.-Ukraine BIT Allow for Binding Arbitration in the Event
         that There Is an Investment Dispute Governed by the Terms of the Treaty.

          Article VI of the U.S.-Ukraine BIT provides remedies in the event that there is a “dispute

   between a Party and a national or company of the other Party arising out of or relating to . . . (c)

   an alleged breach of any right conferred or created by this Treaty with respect to an investment,”

   which would include the expropriation of assets or the failure to provide for fair and equitable

   treatment. According to the Treaty, the “national or company concerned may choose to submit the
                                                   10
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 11 of 23




   dispute for resolution” to the “courts or administrative tribunals of the Party that is a Party to a

   dispute” or in “accordance with any applicable, previously agreed dispute settlement procedures.”

   If the “national or company concerned has not submitted the dispute for resolution” as described

   above, and “six months have elapsed from the date on which the dispute arose, the national or

   company concerned may choose to consent in writing to the submission of the dispute for

   settlement by binding arbitration.” And, once the “national or company concerned has so

   consented, either Party to the dispute may initiate arbitration.” The Treaty is clear that this right

   to arbitration applies not only to nationals (or companies) of the other Party (in this case Ukraine),

   but also, as described in Article VI(8) “any company legally constituted under the applicable laws

   and regulations of a Party or a political subdivision thereof,” in this case the United States, as long

   as “immediately before the occurrence of the event or events giving rise to the dispute, was

   an investment of nationals or companies of the other Party . . . .”6 In short, the protections of

   the Treaty are available not only to Ukraine nationals and companies, but also to United States

   companies (such as LLCs) through which Ukrainian investment flowed.


   6
       The Letter of Submittal addressed to President Clinton by Secretary of State Christopher
   recognizes that:

          The Treaty’s definition of investment is broad, recognizing that investment can take
          a wide variety of forms. It covers investments that are owned or controlled by
          nationals or companies of one of the Treaty partners in the territory of the other.
          Investments can be made either directly or indirectly through one or more
          subsidiaries, including those of third countries. Control is not specifically defined
          in the Treaty. Ownership of over 50 percent of the voting stock of a company would
          normally convey control, but in many cases the requirement could be satisfied by
          less than that proportion.

   https://2009-2017.state.gov/e/eb/ifd/43366.htm. See Vacuum Salt v. Ghana, ICSID Case No.
   ARB/92/1, Award, 16 February 1994, at ¶ 43 (“The concept of ‘control’ is broad and flexible . . .
   . The question is . . . whether the nationality chosen represents an exercise of a reasonable amount
   of control to warrant its choice on the basis of a reasonable criterion.”).
                                                      11
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 12 of 23




       A. The New York Convention, As Incorporated into United States Law under Title 8,
       United States Code, Sections 201-208, Mandates the Granting of This Motion to Compel
       Arbitration.

          The New York Convention is an international treaty incorporated into Chapter 2 of the

   Federal Arbitration Act (“FAA”). The FAA requires courts of contracting states to give effect to

   agreements to arbitrate and to recognize and enforce arbitration awards made in other contracting

   states.7 See 9 U.S.C. §§ 201-208. The Supreme Court and the Eleventh Circuit both have

   recognized “the reciprocal nature of the [New York] Convention and the need for uniformity in

   the enforcement of arbitration agreements.” Lindo v. NCL (Bahamas), Ltd., 652 F.3d 1257, 1285

   (11th Cir. 2011). The “principal purpose” of the adoption of the New York Convention “was to

   encourage the recognition and enforcement of commercial arbitration agreements in international

   contracts. . . .” Suazo v. NCL (Bahamas), Ltd., 822 F.3d 543, 545 (11th Cir. 2016) (quoting Scherk

   v. Alberto-Culver Co., 417 U.S. 506, 520 n.15 (1974)). “A court having jurisdiction under [the

   New York Convention] may direct that arbitration be held in accordance with the agreement at

   any place therein provided for, whether that place is within or without the United States.” 9 U.S.C.

   § 206. In short, the FAA creates “two causes of action in federal court for a party seeking to enforce

   an arbitration agreement that falls under the New York Convention: a motion to compel arbitration




   7
      In determining whether to compel arbitration, courts must apply the standards set forth in the
   FAA. Generally, the FAA evidences a strong federal policy favoring arbitration. See Circuit City
   Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001) (“[T]he FAA compels judicial enforcement of a
   wide range of written arbitration agreements.”). See also Linea Navira De Cabotaje, C.A. v. Mar
   Caribe De Navegacion, C.A., 69 F. Supp. 2d 1341, 1345-48 (M.D. Fla. 2001) (noting the strong
   federal policy to liberally apply arbitration agreements). In interpreting the FAA, the Supreme
   Court has repeatedly held that arbitration agreements should be enforced liberally. See Moses H.
   Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). See also Dean Witter
   Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (“By its terms, the Act leaves no place for the
   exercise of discretion by a district court, but instead mandates that district courts shall direct the
   parties to proceed to arbitration on issues as to which an arbitration agreement has been signed.”).
                                                     12
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 13 of 23




   “in accordance with the agreement,” 9 U.S.C. § 206; and a motion to “confirm” an arbitral

   award, id. § 207.” See Suazo, 822 F.3d 545-56; see also Lindo, 652 F.3d 1285 (recognizing “the

   reciprocal nature of the [FAA] Convention and the need for uniformity in the enforcement of

   arbitration agreements”).

           An arbitration agreement, such as the one contained in the U.S.-Ukraine BIT, falls within

   the jurisdiction of the New York Convention if: “(1) the agreement is ‘in writing within the

   meaning of the [New York] Convention’; (2) ‘the agreement provides for arbitration in the territory

   of a signatory of the [New York] Convention’; (3) ‘the agreement arises out of a legal relationship,

   whether contractual or not, which is considered commercial’; and (4) a party to the agreement is

   not an American citizen or the commercial relationship has some reasonable relation with one or

   more foreign states.” Suazo, 822 F.3d at 546 (quoting Bautista v. Star Cruises, 396 F.3d 1289,

   1294 n.7) (bracketed text in original). “If these prerequisites are met, then the court should compel

   arbitration pursuant to the agreement unless the agreement is ‘null and void, inoperative or

   incapable of being performed,’ pursuant to Article II of the Convention.” Clair v. NCL (Bahamas),

   Ltd., 2013 WL 12128723, at *1 (S.D. Fla. June 5, 2013) (citing Convention, art. II (3)); see

   Bautista, 396 F.3d at 1294 (“In deciding whether “to compel arbitration under the Convention Act,

   a court conducts ‘a very limited inquiry.’”); Escobar v. Celebration Cruise Operator, Inc., 805

   F.3d 1279, 1287 (11th Cir. 2015) (the only affirmative defense to arbitration at the initial

   arbitration-enforcement stage is that the contract is null and void) (citing New York Convention,

   Art. II(3)).

           B. First - The Agreement to Arbitrate Pursuant to the U.S.-Ukraine BIT Is in Writing
              Within the Meaning of the New York Convention
           The U.S.-Ukraine BIT constitutes an “agreement in writing” within the meaning of the

   New York Convention, and therefore satisfies the first prerequisite for compelling arbitration. See
                                                 13
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 14 of 23




   Suazo, 822 F.3d at 546. The U.S.-Ukraine BIT was signed by the United States on March 4, 1994,

   entered into force on November 16, 1996 and remains in force today. See U.S.-Ukraine BIT;

   Senate Executive Report 104-13. By its own terms, it is an “agreement in writing” under the New

   York Convention. See U.S.-Ukraine BIT, Art VI(4)(b) (stating that the U.S.-Ukraine BIT is “an

   ‘agreement in writing,’ for purposes of Article II of the United Nations Convention on the

   Recognition and Enforcement of Foreign Arbitral Awards, done at New York, June 10, 1958

   (‘New York Convention’).”); see also Chevron Corp. v. Republic of Ecuador, 949 F. Supp. 2d 57,

   66 (D.D.C.), judgment entered, 987 F. Supp. 2d 82 (D.D.C. 2013) (for purposes of the New York

   Convention, an “agreement in writing is created a foreign company gives notice in writing to a

   BIT signatory and submits an investment dispute between the parties to binding arbitration”), and

   aff’d sub nom. Chevron Corp. v. Ecuador, 795 F.3d 200 (D.C. Cir. 2015); accord Republic of

   Ecuador v. Chevron Corp., 638 F.3d 384, 392-93 (2d Cir. 2011). Accordingly, this prerequisite

   for implementation of the FAA is satisfied.

          C.      Second - The U.S.-Ukraine BIT Provides for Arbitration in the Territory of a
                  Signatory of the New York Convention
          The second prerequisite for compelling arbitration under the New York Convention

   requires that the agreement provide for arbitration in the territory of a signatory of the New York

   Convention. See Suazo, 822 F.3d at 546. The U.S.-Ukraine BIT plainly satisfies the requirement,

   expressly providing that “any arbitration under [the U.S-Ukraine BIT] shall be held in a state that

   is a party to the New York Convention.” U.S.-Ukraine BIT, Art. VI(5). Thus, there can therefore

   be no dispute that the second prerequisite for compelling arbitration under the New York

   Convention is satisfied.

          D.      Third - The U.S.-Ukraine BIT Arises Out of a Commercial Legal Relationship


                                                   14
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 15 of 23




          The third prerequisite for compelling arbitration under the New York Convention requires

   that the agreement to arbitrate at issue arise out of a commercial legal relationship. See Suazo, 822

   F.3d at 546. Here, the entire premise of the U.S.-Ukraine BIT is to promote commercial ties

   between the United States and Ukraine. As the U.S.-Ukraine BIT itself states, it “concern[s] the

   encouragement and reciprocal protection of investment,” and its purpose is to “to promote greater

   economic cooperation between [the United States and Ukraine], with respect to investment by

   nationals and companies of one Party in the territory of the other Party.” See U.S.-Ukraine BIT,

   Preamble.

          The U.S.-Ukraine BIT “[r]ecogniz[es] that agreement upon the treatment to be accorded

   such investment will stimulate the flow of private capital and the economic development of the

   Parties.” Id. To that end, the U.S.-Ukraine BIT provides substantive protections for investments

   by nationals and companies of one party in the territory of the other party, including requiring the

   fair and equitable treatment of the investments and the requirement to provide prompt, adequate

   and effective compensation for any expropriation of the respective investments. See U.S. Ukraine-

   BIT, Arts. II-III. Thus, the U.S.-Ukraine BIT plainly arises out of a commercial legal relationship

   between the United States and Ukraine, as well as commercial legal relationships between the

   United States and Ukraine and investors who make investments from one of those countries into

   the territory of the other. See generally BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 32

   (2014) (recognizing that a bilateral investment treaty regulates international commerce).

          E.      Fourth - Ukraine Is a Party to the U.S.-Ukraine BIT and the Commercial
                  Relationship Has Some Reasonable Relation with One or More Foreign States
          The fourth prerequisite for compelling arbitration under the New York Convention requires

   that a party to the agreement is not an American citizen or that the commercial relationship has

   some reasonable relation with one or more foreign states. See Suazo, 822 F.3d at 546. Here, the
                                                 15
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 16 of 23




   U.S.-Ukraine BIT – a bilateral investment treaty – plainly satisfies the requirement. Ukraine is a

   party to the U.S.-Ukraine BIT. The entire purpose of the U.S.-Ukraine BIT is to facilitate relations

   between two foreign states, i.e., Ukraine and the United States, by protecting the investments of

   one another’s citizens in the other’s country. Therefore, the fourth prerequisite for compelling

   arbitration under the New York Convention is met, and this Court should order that this matter be

   referred for binding arbitration.

      2. The Arbitrator – Rather Than the Court – Must Decide Whether This Case Is
         Arbitrable Because the Agreement Delegates that Process to the Arbitrator
          It is true that courts can refuse to compel arbitration if the arbitration agreement is “null

   and void, inoperative or incapable of being performed, pursuant to Article II of the Convention,”

   but that is a defense that has been interpreted narrowly “as encompassing only those standard

   breach-of-contract defenses, namely fraud, mistake, duress, and waiver.” Clair, 2013 WL

   12128723, at *2 (citations and quotations omitted). It is axiomatic that the United States

   government was not defrauded into entering into an international treaty, and there is no good faith

   basis to allege that the agreement to arbitrate pursuant to Article VI of the U.S.-Ukraine BIT is

   somehow “null and void, inoperative or incapable of being performed.” But even if such an

   argument could made (and it cannot), those threshold questions, i.e., the validity of standard

   breach-of-contract defenses, namely fraud, mistake, duress, and waiver, are delegated to the

   arbitrator. The Court must enforce that delegation and allow the arbitrator to decide threshold

   questions of arbitrability, i.e., whether this dispute is capable of submission to arbitration and

   whether the arbitrator has jurisdiction.

          In interpreting a bilateral investment treaty, the Court should treat the treaty “as if it were

   an ordinary contract between private parties.” BG Grp., PLC v. Republic of Argentina, 572 U.S.

   25, 33 (2014). “As a general matter, a treaty is a contract, though between nations.” Id. at 37. “Its
                                                    16
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 17 of 23




   interpretation normally is, like a contract’s interpretation, a matter of determining the parties’

   intent.” Id. (citing Air France v. Saks, 470 U.S. 392, 399 (1985) (courts must give “the specific

   words of the treaty a meaning consistent with the shared expectations of the contracting parties”);

   Sullivan v. Kidd, 254 U.S. 433, 439 (1921) (“[T]reaties are to be interpreted upon the principles

   which govern the interpretation of contracts in writing between individuals, and are to be executed

   in the utmost good faith, with a view to making effective the purposes of the high contracting

   parties”); Wright v. Henkel, 190 U.S. 40, 57 (1903) (“Treaties must receive a fair interpretation,

   according to the intention of the contracting parties”).). When asked to interpret the contracting

   States to a treaty’s intent, the Court should “normally apply the presumptions supplied by

   American law.” Id.

          The Supreme Court has held that it is appropriate to defer to a treaty’s “authorizat[ion] [of]

   the use of international arbitration associations, the rules of which provide that arbitrators shall

   have the authority to interpret provisions of this kind [relating to arbitrability].” Id. (citing ICSID

   Convention, Regulations and Rules, Art. 41(1) (2006 ed.) (“Tribunal shall be the judge of its own

   competence”)).

          Under the Federal Arbitration Act, parties to a contract may agree that an arbitrator
          rather than a court will resolve disputes arising out of the contract. When a dispute
          arises, the parties sometimes may disagree not only about the merits of the dispute
          but also about the threshold arbitrability question – that is, whether their arbitration
          agreement applies to the particular dispute. Who decides that threshold arbitrability
          question? Under the Act and this Court’s cases, the question of who decides
          arbitrability is itself a question of contract. The Act allows parties to agree by
          contract that an arbitrator, rather than a court, will resolve threshold arbitrability
          questions as well as underlying merits disputes.
   Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019). “Just as a court may

   not decide a merits question that the parties have delegated to an arbitrator, a court may not decide

   an arbitrability question that the parties have delegated to an arbitrator.” Id. at 530. “[I]f a valid

                                                     17
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 18 of 23




   agreement exists, and if the agreement delegates the arbitrability issue to an arbitrator, a court may

   not decide the arbitrability issue.” Id.

           The Supreme Court has repeatedly held that where an agreement delegates to an arbitrator

   threshold questions of arbitrability, validity, or existence, such agreements must be enforced and

   decided by the arbitrator in the first instance. Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 72

   (2010). In fact, where “the parties’ contract delegates the arbitrability question to an arbitrator, a

   court may not override the contract. In those circumstances, a court possesses no power to decide

   the arbitrability issue.” Schein, 139 S. Ct. at 530. If the arbitration agreement incorporates

   arbitration rules which delegate to an arbitrator questions of arbitrability, courts must enforce that

   delegation and allow the arbitrator to decide threshold questions of arbitrability. See Preston v.

   Ferrer, 552 U.S. 346, 361-62 (2008) (where contract incorporated AAA rules, which rules

   delegated to arbitrator questions of validity, enforceability, and arbitrability, parties were bound

   by agreement to have arbitrator rather than court decide threshold arbitrability questions).

           Here, Article 41 of the ICSID Convention delegates questions of the arbitrability of the

   dispute to the arbitrators by providing that:

           (1) The Tribunal shall be the judge of its own competence; [and]

           (2) Any objection by a party to the dispute that the dispute is not within the
           jurisdiction of the Centre, or for other reasons is not within the competence of the
           Tribunal, shall be considered by the Tribunal which shall determine whether to deal
           with it as a preliminary question or to join it to the merits of the dispute.

   The parties have agreed that the arbitrator must decide any questions regarding the arbitrability of

   Claimants’ claims relating to the U.S.-Ukraine BIT. Because all of Claimants’ (and the United

   States’) claims in this lawsuit are now the subject of arbitration pursuant to Art. VI of the U.S.-




                                                    18
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 19 of 23




   Ukraine BIT, all of the claims must be compelled to arbitration pursuant to the U.S.-Ukraine BIT.

   See 9 U.S.C. § 206.

          As a matter of law, the delegation clause in the ICSID Convention require this dispute to

   be referred to arbitration and the case dismissed pending the arbitration. See 9 U.S.C. §§ 202, 206.

      3. Pending the Issuance of an Award under the U.S.-Ukraine BIT, the Court Should
         Dismiss the Verified Complaint, or, in the Alternative, Stay the Proceedings.

          In compelling arbitration under the New York Convention pursuant to Title 9, U.S.C., §

   206, the Court has the discretion to dismiss the matter. See Martinez v. Carnival Corp., 744 F.3d

   1240, 1244 (11th Cir. 2014) (recognizing that, in compelling arbitration, court may dismiss case,

   noting that “[w]hen the district court compels arbitration . . . it effectively and functionally has

   issued a decision that ‘ends the litigation on the merits’.”); Lindo, 652 F.3d at 1286 (affirming the

   district court’s order compelling arbitration under the Convention and dismissing the plaintiff’s

   complaint); Bendlis v. NCL (Bahamas), Ltd., 112 F. Supp. 3d 1339, 1348 (S.D. Fla. 2015)

   (compelling arbitration and dismissing case without prejudice); Pysarenko v. Carnival Corp., 2014

   WL 1745048, at *8 (S.D. Fla. Apr. 30, 2014), aff’d, 581 F. App’x 844 (11th Cir. 2014) (dismissing

   case while retaining jurisdiction to enforce arbitration award); Escobar v. Celebration Cruise

   Operator, Inc., 2014 WL 11380939, at *9 (S.D. Fla. Mar. 26, 2014), aff’d, 805 F.3d 1279 (11th

   Cir. 2015) (compelling arbitration and dismissing case); Trifonov v. MSC Mediterranean Shipping

   Co. SA, 2014 WL 11776940, at *8 (S.D. Fla. Mar. 17, 2014), aff’d, 590 F. App’x 842 (11th Cir.

   2014) (compelling arbitration and dismissing case without prejudice); Plugchiev v. Royal

   Caribbean Cruises, Ltd., 2012 WL 12906162, at *2 (S.D. Fla. Sept. 5, 2012) (finding dismissal

   without prejudice appropriate after compelling arbitration under the Convention); Hiotakis v.

   Celebrity Cruises, Inc., 2011 WL 2148978, at *9 (S.D. Fla. May 31, 2011) (compelling arbitration


                                                    19
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 20 of 23




   under the Convention and granting the defendant’s motion to dismiss the plaintiff’s complaint);

   Tancu v. Celebrity Cruises, Inc., 2010 WL 271432, at *2 (S.D. Fla. Jan. 15, 2010) (compelling

   arbitration under the Convention and dismissing the plaintiff’s complaint without prejudice). The

   Court should dismiss this matter without prejudice because the Claimants have already filed a

   Notice of Arbitration with the ICSID. Thus, the Claimants are not seeking to evade forfeiture

   proceedings, but are rather seeking to adjudicate the forfeiture proceedings as quickly as possible

   in the binding arbitration called for under the Treaty.

           In the event that the Court determines that dismissal is inappropriate at this stage, the Court

   should stay the action pending resolution of the arbitration. Section 3 of the FAA provides that

   when a plaintiff brings a lawsuit “upon any issue referable to arbitration under an agreement in

   writing for such arbitration,” the court “shall on application of one of the parties” stay the action

   until arbitration is completed in accordance with the terms of the parties’ agreement. 9 U.S.C. § 3

   (emphasis added); See, e.g., Alcalde v. Carnival Cruise Lines, 798 F. Supp. 2d 1314, 1321 (S.D.

   Fla. 2011) (Court “may properly compel arbitration and stay this case”). Although the Court may

   properly exercise its discretion to dismiss the case, it must alternatively stay the case pending

   resolution of the arbitration. The Eleventh Circuit has explained that, “when a dispute is arbitrable,

   entry of a § 3 stay is mandatory.” Advanced Bodycare Sols., LLC v. Thione Int’l, Inc., 524 F.3d

   1235, 1238 (11th Cir. 2008) (citation omitted); see also United Steel, Paper & Forestry, Rubber,

   Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union AFL-CIO-CLC, USW Local 200 v. Wise

   Alloys, LLC, 807 F.3d 1258, 1268 (11th Cir. 2015) (“[S]ection 3 qualifies the mandatory nature of

   any stay it authorizes by requiring a party to apply for the stay: ‘the court . . . shall on application

   of one of the parties stay the trial.’” (quoting 9 U.S.C § 3)); Klay v. All Defendants, 389 F.3d 1191,

   1203-04 (11th Cir. 2004) (“For arbitrable issues, the language of Section 3 indicates that the stay
                                                     20
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 21 of 23




   is mandatory.”); see also Babcock v. Neutron Holdings, Inc., 454 F. Supp. 3d 1222, 1228 (S.D.

   Fla. 2020) (“A motion to compel arbitration is treated as a Rule 12(b)(1) motion to dismiss for lack

   of subject-matter jurisdiction.”).

           Accordingly, even if the Court does not exercise its discretion to dismiss the case pending

   arbitration pursuant to 9 U.S.C. § 206, it must nevertheless stay the case pending arbitration

   pursuant to 9 U.S.C § 3.

                                            CONCLUSION

           Based on the foregoing, the Court should, pursuant to the New York Convention, compel

   arbitration under the U.S.-Ukraine BIT, and dismiss all claims with prejudice, or, alternatively,

   stay this action.

   Dated: February 5, 2021

                                                 Respectfully submitted,

                                                 Black, Srebnick, Kornspan & Stumpf, P.A.
                                                 201 South Biscayne Blvd., Suite 1300
                                                 Miami, FL 33131
                                                 Tel: (305) 371-6421
                                                 Fax: (305) 371-6322

                                         By:     /s/ Howard M. Srebnick
                                                 Howard M. Srebnick
                                                 Florida Bar No. 919063
                                                 Robert T. Dunlap
                                                 Florida Bar No. 11950
                                                 HSrebnick@RoyBlack.com
                                                 RDunlap@RoyBlack.com

                                                 Attorneys for Claimants Korf and the
                                                 Corporate Entities

                                                 Kasowitz Benson Torres LLP
                                                 1633 Broadway
                                                 New York, New York 10019
                                                 (212) 506-1700

                                                   21
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 22 of 23




                                      Marc E. Kasowitz
                                      Mark P. Ressler
                                      Ronald R. Rossi
                                      Sarmad M. Khojasteh
                                      Joshua Paul
                                      Pro Hac Vice Anticipated
                                      MKasowitz@kasowitz.com
                                      MRessler@kasowitz.com
                                      RRossi@kasowitz.com
                                      SKhojasteh@kasowitz.com
                                      JPaul@kasowitz.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      /s/ Scott A. Srebnick
                                      Scott A. Srebnick, P.A.
                                      201 South Biscayne Boulevard
                                      Suite 1210
                                      Miami, FL 33131
                                      Telephone: (305) 285-9019
                                      Facsimile: (305) 377-9937
                                      Scott@srebnicklaw.com

                                      Attorney for Claimant Laber




                                        22
Case 1:20-cv-23278-MGC Document 36 Entered on FLSD Docket 02/05/2021 Page 23 of 23




                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 5, 2021, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record in the manner specified, either via transmission of Notices

   of Electronic Filing generated by CM/ECF or in some other authorized manner for those parties

   who are not authorized to receive Notices of Filing electronically.

                                                        /s/ Howard M. Srebnick
                                                        Howard M. Srebnick




                                                   23
